COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00247-CR


LISA DIANN ATKINS                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                       STATE


                                      ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1394910D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Through a plea bargain in July 2015, appellant Lisa Diann Atkins pled

guilty to aggravated robbery,2 and on the same day, the trial court convicted her

of that offense and sentenced her to five years’ confinement.



      1
          See Tex. R. App. P. 47.4.
      2
          See Tex. Penal Code Ann. § 29.03(a)(2) (West 2011).
       Appellant’s notice of appeal, filed June 15, 2016, was not timely.3 See

Tex. R. App. P. 26.2(a). On June 21, 2016, we sent appellant a letter expressing

our concern that we lack jurisdiction. We explained that the notice of appeal was

not timely filed. We informed appellant that we could dismiss the appeal unless

she filed a response that showed grounds for continuing it. Appellant responded

to our letter, but her response did not show grounds for continuing the appeal.

       Pursuant to rule 26.2 of the rules of appellate procedure, a notice of appeal

must be filed within thirty days after the date sentence is imposed, or within

ninety days after the date sentence is imposed if the defendant files a timely

motion for a new trial. See Tex. R. App. P. 26.2(a)(1)–(2). A notice of appeal

that complies with the requirements of rule 26 is essential to vest this court with

jurisdiction.   Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

Without a timely filed notice of appeal, we lack jurisdiction over the appeal and

may take no action other than to dismiss the appeal. Id.; Olivo v. State, 918
S.W.2d 519, 522–23 (Tex. Crim. App. 1996).          Because appellant’s notice of

appeal is untimely, we dismiss the appeal for want of jurisdiction. See Tex. R.




       3
      We construe appellant’s June 15, 2016 filing as a notice of appeal even
though the title of the filing is “Motion to Request Permission to Appeal Weapon
Charge.”


                                         2
App. P. 26.2(a), 43.2(f).


                                        PER CURIAM


PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2016




                                3